Exhibit 10.3
RESTRICTED STOCK UNIT AGREEMENT
          This Restricted Stock Unit Agreement (“Agreement”) is made and entered
into as of May 5, 2010, by and between CSX Corporation (“CSX”), a Virginia
corporation, and                      (the “Recipient”). CSX grants restricted
stock units (“RSUs”) to encourage a long-term perspective and commitment from
its employees.
          In consideration of their mutual promises and undertakings, CSX and
Recipient mutually agree as follows:

  1.   Award. In consideration of Recipient’s continued and uninterrupted
employment with CSX, or an Affiliate thereof, for the period from May 5, 2010
through May 4, 2013 (the “Restricted Period”), the Recipient is hereby granted
                     RSUs wherein each unit represents one share of CSX
Corporation common stock, $1 par value (“CSX Stock”).     2.   Vesting. The RSUs
shall fully vest upon Recipient’s completion of the Restricted Period, except as
provided below in Section 6.     3.   Settlement and Delivery of Shares with
Holding Period. Payment of vested RSUs will be paid as soon as practicable after
completion of the Restricted Period in the form of CSX Stock. Such shares may
not be sold for a period of one year following receipt with the following
exceptions: (i) after the Recipient terminates employment, (ii) for payment by
Recipient of applicable withholding taxes, (iii) where Recipient sells shares in
connection with a change in control event as defined by the CSX Stock and
Incentive Award Plan, and (iv) a person or entity that acquires the shares from
the Recipient by will or the laws of descent and distribution.     4.   CSX
Stock and Incentive Award Plan. The grant hereunder is made under the CSX Stock
and Incentive Award Plan (the “Plan”), the provisions of which are hereby
incorporated by reference except as otherwise provided specifically herein.    
5.   Dividend Equivalents. During the Restricted Period, CSX will pay to
Recipient, based upon the number of RSUs granted, an amount equal to dividends
(“Dividend Equivalents”) declared and payable on the CSX common stock net of
applicable withholding taxes.     6.   Termination of Employment. In the event
of a termination of Recipient’s employment before the end of the Restricted
Period for any reason other than death, disability or retirement, all RSUs shall
be forfeited. In the event of a termination of Recipient’s employment before the
end of the Restricted Period, by reason of Recipient’s death or Disability, full
and immediate vesting shall apply, and CSX Stock shall be awarded as soon as
practicable following such event. In the event of a termination of Recipient’s
employment before the end of the Restricted Period by reason of Retirement, pro
rata vesting shall apply, and CSX Stock shall be awarded in December of the year
in which such retirement occurs. The pro rata computation will be determined
based upon the number of months of employment completed during the Restricted
Period relative to 36 months (the total number of months in the Restricted
Period).         For purposes of this Agreement, Retirement shall mean the
attainment of age 55 and 10 years of service with the Company or an Affiliate,
or attainment of age 65. “Disability” shall mean the Recipient’s becoming
disabled within the meaning of the long-term disability plan of the Company
covering the Recipient.         Any RSUs granted to the Recipient that do not
vest under the terms of this Agreement shall be forfeited.     7.   Withholding
of Tax. Recipient shall be solely responsible for any and all federal, state,
and local taxes which may be imposed on the Recipient as a result of the vesting
of the RSUs grant, the receipt of CSX Stock, and receipt of dividend
equivalents. CSX is required to





--------------------------------------------------------------------------------



 



      withhold income taxes at the prescribed supplemental income and employment
tax rates at the time such taxes are due. Upon issuance of CSX stock, CSX will
withhold the minimum number of whole shares equal in value to such required
withholding amount. No additional voluntary withholding amount is permitted.

  8.   Assignment of Restricted Stock Units Prohibited. The RSUs may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of.     9.   Shareholder Rights. The RSUs shall confer no
other shareholder rights upon the Recipient except as provided herein unless and
until such time as the award has been settled by the transfer of CSX Stock to
the Recipient     10.   Not a Contract of Employment. Nothing in this Agreement
shall be interpreted or construed to create a contract of employment between the
Company and the Recipient. This Agreement is intended solely to provide
Recipient an incentive to continue existing employment.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date indicated below.

             
RECIPIENT:
          CSX CORPORATION
 
           
 
      By:    
 
       
Name
          Title
 
           
Employee No.:
           
 
         
 
           
Date:
           
 
           

2